 HANDY ANDY447Handy Andy,Inc. and MasonM. New,Petitioner, andInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,General Drivers&Helpers Local UnionNo. 657.Case 23-RD-324February 25, 1977DECISION AND CERTIFICATION OFREPRESENTATIVEPursuant to a petition for decertification filed onMay 14, 1974, and a Stipulation for CertificationUpon Consent Election approved May 28, 1974, bythe Regional Director for Region 23 of the NationalLabor Relations Board, an election by secret ballotwas conducted on June 14, 1974, under the directionand supervision of the said Regional Director, amongthe employees in the appropriate bargaining unit setforth in the stipulation. At the conclusion of thecounting of the ballots, a tally of ballots was preparedand served on the parties which showed that, ofapproximately 198 eligible voters, 175 cast ballots, ofwhich 108 were cast for, and 66 against, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, General Drivers &Helpers Local Union No. 657, herein called theUnion. There was one challenged ballot, an insuffi-cient number to affect the results. Thereafter, theEmployer filed a timely objection to the issuance ofcertification of the Union as bargaining representa-tive.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,theRegionalDirector conducted an investigationand, on August 19, 1974, issued and duly served onthe parties his Report and Recommendation onObjection, in which he recommended that the Em-ployer's objection be overruled and that the Union becertified as the exclusive bargaining representative ofthe employees in the unit involved herein. Thereafter,the Employer filed timely exceptions to the RegionalDirector's report.On December 29, 1975, the Board, having deter-mined that this and a number of other cases involvingalleged race and sex discrimination on the part oflabor organizations presented issues of importance inthe administration of the National Labor RelationsAct, as amended, scheduled oral argument in this andother cases 1 limited to all issues arising fromN.L.R.B. v.MansionHouse CenterManagementCorporation,473 F.2d 471 (C.A. 8, 1973), andBekinsMoving & Storage Co. of Florida, Inc.,211 NLRB 138(1974),Members Fanning and Penello dissenting.Oral arguments were heard on February 2, 1976.Amici curiaearguments were also heard at that time.2Upon the entire record in this case, including theexceptions and oral arguments, the General Coun-sel's statements of position, and theamicibriefs, theBoard finds:1.The Employer is engaged in commerce withinthemeaning of Section 2(2) of the Act and it willeffectuate the purposes of the Act to assert jurisdic-tion herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties agree, and we find, that thefollowing unit is appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All warehouse employees, dock workers, truckdriv-ers,sanitation drivers and helpers, shipping andreceiving clerks,warehouse clerical employees,garage mechanics, fork lift and pallet jack mainte-nance employees and custodial employees em-ployed at the Employer's grocery warehouse,produce warehouse, Harry Tappan InstitutionalWarehouse and meat products warehouse locatedinBexar County, Texas, excluding all otheremployees including all maintenance and con-struction shop employees, poultry processingplant employees, bakery employees, office clericalemployees, guards, watchmen and supervisors asdefined in the Act.5.The Employer's sole objection to the issuanceof a certification to the Union is that[t]heUnion . . . practices invidious discrimina-tion by engaging in practices such as excludingpersons from membership on the basis of race,alienage ornationalorigin and/or is shown tohave a propensity to fail to represent employeesfairly.The Employer contends that the Union's allegeddiscriminatorypracticespreclude it from beingcertifiedas anexclusive bargaining representative,citingBekinsMoving & Storage Co. of Florida, Inc.,supra.As evidence in support of its objection, theEmployer relies primarily upon several decisions byITrumbull Asphalt Company, Inc.,Case 25-RC-5719;Bell & Howell2The AmericanFederationof Labor and Congress of IndustrialCompany,Case 13-CA-13680; andMurcel Manufacturing Corporation,CasesOrganizations and the Chamberof Commerce of the United States10-CA-10122, 10-CA-10152,and IO-RC-9502.submittedbriefs andpresented oral argument as amencuriae228 NLRB No. 59 448DECISIONSOF NATIONALLABOR RELATIONS BOARDtheUnited States Court of Appeals for the FifthCircuit .3 In these cases, the court held,inter alia,thatcertain seniority provisions of the National MasterFreight Agreement, to which the Union is a partytogether with various employers (but not the Employ-er herein), were unlawful because they perpetuatedthe effects of the employers' past discrimination.Consequently, the court found that the Union, bybeing party to such anagreement,had violated TitleVII of the Civil Rights Act of 1964.4The Employer's reliance onBekinsis based on themajority's holding in that case that the Board isconstitutionally required to considerissuesraised byan objection grounded on alleged invidious discrimi-nation prior to issuance of a Board certification ofrepresentative.5As the majority noted inBekins,however, the question of whether a labor organiza-tion's invidious discrimination constitutes objection-able conduct warranting withholding certificationwas a novelissueand one on which the SupremeCourt has not ruled. We now conclude that thepolicies of the Act are better effectuated by consider-ing allegations that a labor organization practicesinvidious discrimination in appropriate unfair laborpractice rather than representation proceedings.Accordingly, for the reasons set forth hereafter, theBekinsdecision is overruled .6In our view neither the fifth amendment to theConstitution nor the National Labor Relations Act,as amended, requires the Board to resolve questionsof alleged invidious discrimination by a labor organi-zation before it may lawfully certify the union as theexclusive bargaining representative of employees inan appropriate unit. Indeed, it appears to us that thecontrary is true; namely, that the Board is notauthorized to withhold certification of a labor organi-zationduly selected by a majority of the unitemployees. In so holding, we are fully cognizant ofour continuing obligation under the statute to policethe conduct of certified unions as it relates to their3Rodriguez,et al. v.East Texas Motor Freight,SouthernConference ofTeamsters and TeamstersLocal 657,505 F.2d 40 (C.A. 5, 1974);Herrera et al.v.Yellow Freight System, Inc.,505 F.2d 66(C.A. 5, 1974);Resendis et al. v.Lee Way Motor Freight, Inc,505 F.2d 69 (C.A. 5, 1974).4 42 U SC. §2000e to 2000e-17 (Supp.II, 1972),amending42 U.S.C.§2000e to 2000e-15 (1964).5Members Fanning and Penello dissented on grounds that withholdingcertification as exclusive representative from a union which haswon a dulyconducted Board election is neither regwired by the Constitution norpermitted by the provisions of the Act and that such action would undercutrather than strengthen the Federal Government's efforts to eliminate thediscriminatory practices in issue.Member Kennedy in his concurring opinion agreed that issues involvingalleged discrimination on the basis of race,alienage,or national origin areappropriately raised in a precertification inquiry,but expressed his view that,although the Board is constitutionally required to consider such issues priorto certifying a labor organization as an exclusive bargaining representative,there is no similar consitutional requirement concerning alleged discnnuna-tion on the basis of sex.Our discussion herein relates to all allegations ofinvidious discrimination,assuming,without deciding in this case, that thesame considerations necessarily apply.duty of fair representation.Issues relatingto whethera union engagesin unlawful race, sex, or otherinvidious forms ofdiscriminationhave historicallybeen considered by the Board in the context of unfairlabor practice proceedings. Such a proceeding, for thereasonsdiscussed below, continues to be the appro-priatevehicle for resolving such issues and fordevising the appropriateremediesfor unlawful dis-crimination including revocation of certification.This routerecognizesthe substantive and proceduraldifferences between representation and unfair laborpractice proceedings and affords the charged partythe full panoply of due process of law without at thesame timedenying or delaying the employees' right tothe services of their designated bargainingagent.?The majority inBekinsconcluded that .recertifica-tion consideration of alleged invidious discriminationby labor organizations is required by the fifthamendment to the Constitution because the Boardmay not lawfully bestow its certification upon aunion which in factdiscriminateson the basis of suchconsiderations. The majority stated that, under theprinciple enunciated by the Supreme Court inShelleyv.Kraemer8and subsequent cases,9 were the Board,as a Federal agency, to confer the benefits ofcertification on a labor organization which practicesunlawful discrimination "the power of the FederalGovernment would surely appear to be sanctioning,and indeed furthering, the continued practice of suchdiscrimination, thereby running afoul of the dueprocess clause of the fifth amendment." 10The foregoingstatementmisconstrues the "stateaction" doctrine" asdefined inShelley v. Kraemer,supra,and its progeny. InShelley,petitioners wereblacks seeking to buy property covered by privaterestrictive covenants which prohibited occupancy ofthe coveredpremisesby persons "not of the Cauca-sian race."The state courts had enforced the cove-nants and, consequently, had found that petitionercould not obtain valid title. The Supreme Court held6Members Fanning and Penello join in overruling theBekinsdecision forthe same reasons that led them to dissent therefromand for suchadditionalconsiderations as are expressed in this decision.7The question involved here has been analyzed and discussed at lengthwith clarityand distinctionby Mr.Richard Bader in his law review note"The Impact of De Facto Discriminationby Unions on the Availability ofNLRB BargainingOrders,"47 SouthernCaliforniaLaw Review1353 (1974).Our discussion below includes manyof hisobservations.Subsequent to thepublicationof the articleand graduation from lawschool,Mr. Bader becameand is now a memberof thestaff of the NationalLaborRelations Board.8 334 U.S.1(1948).9 See,e.g.,Burton v.WilmingtonParking Authority,365 U.S. 715 (1961);Evansv.Newton,382 U.S. 296(1966);Evansv. Abney,396 U.S. 435 (1970)10 211 NLRB at 139.11Although the equal protection clause doesnot byits termsapply to theFederal Government, it is well settled that the due process clauseof the fifthamendment imposes the same restrictions on Federal action that thefourteen amendment imposes on state action.Boilingv. Sharpe,347 U S. 497,499(1954). HANDY ANDYthat the agreement, standing alone, did not violateany constitutional right of petitioners, emphasizingthat:[T]he principle has become firmly embedded inour constitutional law that the action inhibited bythe [equal protectionclause]of the FourteenthAmendment is only such action as may fairly besaidto be that of theStates.That Amendmenterects no shield againstmerely private conduct,however discriminatory or wrongful. [Footnoteomitted.]12The Court concluded, however, that enforcement ofthe covenants by state courts was state action subjectto the equal protectionclause. In so concluding, theCourt commented:It is clear that but for theactive interventionof thestate courts, supported by the full panoply of statepower, petitioners would have been free to occupythe properties in question without restraint.These are not cases . . . in which the Stateshave merely abstained from action, leaving pri-vate individuals free to impose such discrimina-tions as they see fit. Rather, these arecases inwhich the States have made available to suchindividuals the full coercive power of government todeny to petitioners, on the grounds of race or color,the enjoyment of property rightsin premises whichpetitionersarewilling and financially able toacquire and which the grantors are willing to sell.[Emphasis supplied.]13Thus, the prohibited state action inShelleyv.Kraemerwas theaffirmative enforcementby the Stateof a private agreement to discriminate.Similarly, inPeterson et at v. City of Greenville,1410blacks were arrested for trespassing after refusing toleave a segregated lunch counter. In reversing theirconvictions, the Supreme Court noted that a localordinance requiring segregation at lunch countershad removed the decision to segregate from thesphere of private choice,15 and thus sufficientlyinvolved the State in the counter manager's discrimi-nation to violate the equal protection clause.16 Thus,the case stands for the principle that a governmentalbody whichrequiresa private party to discriminateruns afoul of the fifth or fourteenth amendments.The governmental action doctrine, as applied tostatutes and regulations, was further expanded in449Reitman v. Mulkey17 to extend to mere "authoriza-tion"of private discrimination. In that case, anamendment to the California state constitution,which prohibited any governmental agency withinthe State from abridging the absolute discretion ofany property owner to sell or lease, or to refuse to sellor lease, his property to anyone for any reason, wasdeclared unconstitutional.18 Although purporting toremain neutral on the question of private racialdiscrimination in housing, the amendment repealedtwo open housing statutes, and erected a barrier toattaining any such legislation in the future. The Courtheld that, taken in the context of the conditions andattitudes of itspassage, the amendment "was intend-ed to authorize, and does authorize, racial discrimina-tion in the housing market." 19 Thus, the prohibitedstate actioninReitmanwasauthorizationby the Stateof private discrimination.Finally, inMoose Lodge No. 107 v. Irvis, 20 astateliquor control agency, in granting liquor licenses,promulgated numerous regulations with which licens-eeshad to comply. One of these required that"[e ]very club licensee shall adhere to all of theprovisions of its Constitution and By-laws." 21 MooseLodge had a provision in its constitution whichdenied membership to blacks. The trial court hadreliedon the pervasive regulation of the club'sactivity by the liquor control board in ruling that theagency was sufficiently implicated with the discrimi-nating club to violate the fourteenth amendment. Butthe Court, in analyzing the amount of governmentinvolvement necessary to raise constitutional issues,rejected the trial court's reasoning, noting that"[h]owever detailed this type of regulation may be insome particulars, it cannot be said to in any wayfosterorencourageracial discrimination." 22 (Empha-sis supplied.) The Court held that only one regulationwhich had the effect of specifically requiring the clubto discriminate was sufficiently involved with theprivate club's racially discriminatory policy to runafoul of the Constitution. None of the other regula-tions governing the operation of Moose Lodge wereso entwined with the racial policies as to trigger theequal protection clause, because they did not specifi-cally support the racial discrimination 23 This distinc-tion,which is of obvious importance, was stated bythe Court as follows:The Court has never held, of course, thatdiscrimination by an otherwise private entity12 334 U.S. at 13.19 387 U.S. at 381.13 334US.at1920 407 US163 (1972)14 373 U.S 244 (1963).15 373 U.S. at 248....21 407 U S. at 177.16 373 U.S. at 24822 407 U.S. at 176-177.17 387 U.S. 369 (1967).23 407 U.S. at 177.18The Court "acce ted" the rulingof the California Supreme Court,which had so held. 387 U.S. at 381. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould be violative of the Equal Protection Clauseif the private entityreceivesany sort of benefit orservice at all from the State, or if it is subject tostate regulation in any degree whatever... .[S]uch a holding would utterly emasculate thedistinction between private as distinguished fromstateconduct . . . . Our holdings indicate thatwhere the impetus for the discrimination isprivate, the state must have"sign(cantly involveditselfwith invidious discriminations" [citationomitted] in order for the discriminatory action tofallwithin the ambit of the constitutional prohibi-tion. [Emphasis supplied.]24Thus, to summarize, while "to fashion and apply aprecise formula for recognition of state responsibilityunder the Equal Protection Clause is an `impossibletask,' "25 it is clear that governmental bodies cannotbe "significantly involved" in discrimination. Suchinvolvement has been found in the past wheregovernment "required" private parties to discrimi-nate, "enforced" private discrimination, "authorized"private discrimination, or "fostered and encouraged"discrimination. Thus, the issue is whether a sufficient-ly close nexus is established between governmentalaction and actual discrimination by a private party;mere involvement with a private party who discrimi-nates is not enough. For the reasons set forth below,we conclude that there is no such nexus between theBoard's certification and any discrimination under-taken by a union which has received such a certifica-tion.We recognize, of course, that certification of a labororganization confers substantial benefits. The Boarddoes not, however, by certifying a labor organization,place its imprimatur on all the organization's activity,lawful or otherwise. On the contrary, a certification isneither more nor less than an acknowledgment that amajority of the employees in an appropriate bargain-ing unit have selected the union as their exclusivebargaining representative.26 The choice of represen-tative ismade by the employees, and may not beexercisedby this Board:For, it must be remembered that, initially, theBoard merely provides the machinery whereby thedesires of the employees may be ascertained, andthe employees may select a "good" labor organi-zation, a "bad" labor organization, or no labor24 407 U S.at17325Burton v.WilmingtonParking Authority, supra,365 U.S. at 722.26Of course,certification is based on recognition that the representativequalifies as a labor organization within the meaningof Sec. 2(5) of the Act. Inthis regard, we agree with the dissenters inBekinsthat the majority in thatcase reached the anomalous result that a union may be a "labor organiza-tion" entitled to a place on the ballot and then,after theelection,be"disqualified"from receivingcertificationon grounds that it practicesinvidious discrimination.This anomaly mayhave unfortunate consequencesorganization, it being presupposed that employeeswill intelligently exercise their right to select theirbargaining representative.27Clearly, certification does not constitute enforce-ment or even approval of a labor organization'sactivities,and should not be construed as "stateaction" restricted by the fifth amendment.Indeed, a union's status as the bargaining represen-tative gives it no right or authority to establishhiringrestrictions based on membership restrictions wheth-er or not such membership restrictions are legitimatefor other purposes. For, under the Act, it is an unfairlabor practice for a labor organization, whether ornot it is certified, to cause or attempt to causeemployers to hire on the basis of membership ornonmembership in a union. The Act further providesappropriatemeans toremedy such an unfair laborpractice. Furthermore, a bargaining representative'sright to enter into union-security agreements withemployers conditioning continued employment onunion membership or payment of agency shop fees isdependent on the availability of membership in thebargaining representative to any employees whochoose to join. Similarly, if access to a union hiringhall is limited to union members, the exclusive hiringhall agreement violates the Act. Further, any mem-bership policy of a union which would tend to limitjob opportunities for minorities is barred by Title VIIof the Civil Rights Act of 1964, as amended. Finally,the duty of fair representation 28 prevents unions fromusing their bargaining representative powers in adiscriminatorymanner. Thus, while use of Boardprocesses and the Board's certification may havehelped aunion gainthe powers of bargainingrepresentative established by the Act, the union hasnot been authorized to discriminate in the exercise ofthose powers. The Act and the Board's implementa-tion of it can hardly be said to be "significantlyinvolved" in the union's discrimination, since theduty of fair representation in its various formsspecifically prohibitsa union from practicing unlawfuldiscrimination under the authority of the Act. There-fore, the Board, while it may extend the Act'sprotection to the union, is not involved in the union'sdiscriminatory activities, a requirement of the govern-mental action doctrine.This view is buttressed by the indisputable fact thatthe Act predicates a union's bargaining representa-if the union wins the election,for, if a"disqualified" union is not a "labororganization"then the prohibitions of Sec.8(b) do not apply to it. If thewinning but"disqualified"union is a "labor organization,"however, thenthe election is a valid one and,consequently,the employees will not onlyhave been denied the right to be represented by their chosen bargainingagent but will also be denied the opportunity to vote for any representativefor another year. 211 NLRB at 147-48, fn. 43.27Alto PlasticsManufacturing Corporation,136 NLRB 850, 851 (1962).18 See discussion concerning the duty of fair representation,infra HANDY ANDYtive status on its being chosen by a majority of theemployees in the bargaining unit, not by the Board.Recognition of that status by the Board, throughcertificationand/or a bargaining order, merelymeans that the Board is satisfied that a majority ofthe workers in the unit have chosen this union as theirbargaining representative and that therefore theemployer is statutorily required to bargain with it.The Board is substantially analogous in this respectto the Pennsylvania Liquor Control Board in theMoose Lodgecase, about which the Court noted:Unlike the situation inPublic Utilities Comm. v.Pollak,[citation omitted], where the regulatoryagency hadaffirmatively approvedthe practice ofthe regulated entity after full investigation, thePennsylvania Liquor Control Board has neitherapproved nor endorsed theracially discriminatorypracticesof Moose Lodge.29 [Emphasis supplied.]Indeed, the courts have found that an exclusivebargaining representative is subject to the duty of fairrepresentation which prevents that union from usingits position to unlawfully discriminate. The Congresshas also taken steps to eliminate such discriminationbased on race, etc., by enacting Title VII of the CivilRightsAct of 1964, as amended. Title VII, asimplemented by the Equal Employment OpportunityCommission, performs the very function-using thesametestfordiscrimination-which the EighthCircuitCourt of Appeals inN.L.R.B. v.MansionHouse Center Management Corporation 30would re-quire of the Board.31 TheMansion Housecourt wasthus not requiring the Government merely to meetconstitutional requirements, but to meet them in aparticularway which the court preferred to themethods Congress has chosen. This view is supportedby the Supreme Court's recent decision inWashing-ton,Mayor of Washington, D.C. v. Davis,32in whichtheCourt held that the standard for determiningwhether governmental action constitutes discrimina-tion proscribed by the Constitution is not the same asthe test to be utilized under Title VII.A logical consequence of theBekinsconstitutionaldetermination is the conclusion that in their respec-tive areas of authority the Federal agencies haveoverlapping responsibility for remedying any invidi-ous discrimination by private parties 33 For example,29Moose Lodge, supra,407 U.S. at 175, fn 3.30 473 F 2d 471 (C.A. 8, 1973). In that case, the court held that theremedial machinery of the Act could not be made available to a labororganization which engaged in unlawful racial discrimination31 In fact,in supporting its test for racial discrimination inMansionHouse,the court cited almost exclusively Title VII cases.32 426 U S 229 (1976).33TheBekinsconclusion further implies that Congress does not have thepower to vestjunsdiction over claims of racial or other invidious discrimina-tion exclusivelyin a singleagency, the Equal Employment Opportunity451onemight argue that the Interstate CommerceCommission may not constitutionally approve aroute of a common carrier which engages in discrimi-natory hiringpractices or that the Securities andExchange Commission is prohibited from approvinga prospectus of a corporation which engages in suchpractices.This argument was recently rejected by theSupreme Court inNational Associationfor the Ad-vancementof Colored People v. Federal Power Com-mission,34in which the Court held that theFPC doesnot have theauthorityto promulgate rules prohibit-ing its regulatees from engaging in discriminatoryemployment practices,but that the Commission doeshave authorityto consider the consequences ofemployment discrimination in performing its man-dated regulatory functions.In that case,the Courtdiscussed extensively the petitioner's argument thatthe references to the "public interest" in the Gas andPowerActs35 authorized"if indeed it did notrequire" the FPC topromulgate such rules.Rejectingthisargument,theCourt emphasized that it wasnecessary to look to the purposes of the Gas andPower Acts and:... that the principal purpose of those Acts wasto encourage the orderly development of plentifulsupplies of electricity and natural gas at reason-ableprices.While there are undoubtedlyother subsidiary purposes contained in these Acts,the parties point to nothing in the Acts or theirlegislative histories to indicate that the eliminationof employment discrimination was one of thepurposes that Congress had in mind when itenacted this legislation. The use of the words"public interest" in the Gas and Power Acts is nota directive to the Commission to seek to eradicatediscrimination, but, rather, is a charge to promotethe orderly production of plentiful supplies ofelectricenergy and natural gas at just andreasonable rates. [Footnotes omitted.]36Mr. Chief Justice Burger, in a concurring opinion,further stated:If Congress had mandated duplicative regulation,the result, however inefficient, would be none ofour concern. But Congress did not do so. Itcentralized responsibility in the Equal Employ-ment Opportunity Commission. To the extent thatCommission.This conclusionis clearly whollyuntenable.See 42 U. Chi LRev 1, 10(1974).34 425 U.S. 662 (1976).35 See,e.g., 16 U.S.C. §824(a): "the business of transmitting and sellingelectricenergyfor ultimate distributionto the public is affected with a publicinterest."Similarly,Sec. 1(b)of the NationalLaborRelations Act, asamended, refers to the policy of the Act to "defineand proscribe practices onthe part oflabor and managementwhich affectcommerce and are inimical tothe general welfare."38 425 U.S. at 669-670 452DECISIONSOF NATIONALLABOR RELATIONS BOARDthejudiciaryorders administrative responsibilityto be diffused,congressional intent is frustrated,regulated industries are subjected to the com-mands of different voices in the bureaucracy, andthe agonizingly long administrative process grindseven more slowly.To suggest,for example, thatthe FPC could deny a license on account of aregulatee's discriminatory employment practices... is to thrust the Commission into a complex,volatilearea for which Congress has alreadyassigned authority to the EEOC. [Emphasis inoriginal.]37Furthermore, as Professor Meltzer ofthe Universityof Chicago has noted,38 "An administrative agencygenerally does not have jurisdiction to invalidateimportant elements of its enabling legislation." InJohnson,Administratorof Veterans' Affairs v. Robi-son,39Mr. Justice Brennan,speaking for the majorityof the Court,quoted with approval Mr. JusticeHarlan's concurring opinion inOestereich v. SelectiveService System Local Board No.11, Cheyenne, Wyom-ing,40for the proposition that"[a]djudication of theconstitutionalityof congressional enactments hasgenerally been thought beyond the jurisdiction ofadministrative agencies."41 In our view,theBekinsmajority ignored this principle.For, byconcludingthat"[t]o construe the mandatory language of thestatute without reference to . . . constitutional issueswould cause the statute itself to fall afoul of .. .constitutional limitations,"42 the majority membersin effect arrogated to this Board the power todetermine the constitutionalityof mandatory lan-guage in the Act we administer,a power that theSupreme Court has indicated we do not have. Thisview is further reinforced by the SupremeCourt'srecent decision inHudgensv.N.L.R.B.43 A majorityof the Court there held that certain consumerpicketing by a labor organization was not protectedby thefirst amendment and that,therefore, the Actwas the sole standard to be applied in determiningwhether or not the activity was protected.In thisregard,the Court noted the following with respect tothe Board's authority:Underthe Act thetask of the Board, subject toreview bythe courts,isto resolve conflictsbetween § 7 rights and private property rights,"and to seek a proper accommodation betweenthe two."Central HardwareCo. v. N. L. R. B., 40737 425 U.S. at 673-67438 "The NationalLaborRelationsAct andRacial Discrimination. TheMore Remedies, the Better?" 42 U. Chi. L. Rev. 1, 20, fn 93 (1974).39 415U S. 361 (1974).40 393 U.S. 233, 242 (1968)41 415 U S.at368.42 211 NLRB at 139U.S. 539, 543. What is "a proper accommodation"in any situation may largely depend upon thecontent and the context of the § 7 rights beingasserted. The task of the Board and the reviewingcourts under the Act, therefore, stands in conspic-uous contrast to the duty of a court in applyingthe standards of the First Amendment, whichrequires "above all else" that expression must notbe restricted by government "because of itsmessage,its ideas, its subjectmatter,or itscontent." 44Issuance of a certification to a union which has wona fairly conducted valid election is mandated by theAct. As the dissenters inBekinsemphasized:Congress in Section 9(c)(1) directed that"[w ]henever a petition has been filed, in accor-dance with such regulations as may be prescribedby the Board . . . the Boardshallinvestigate suchpetition and if it has reasonable cause to believethat a question concerning representation affect-ing commerce existsshallprovide for an appropri-ate hearing.... If the Board finds upon therecord of such hearing that such a question ofrepresentation exists, it shall direct an election bysecret ballot andshallcertify the results thereof."(Emphasis supplied.) This language is language ofrequirement.Absent unfairness in the electionitself, the section commands the Board to issue acertification of representative to the winning labororganization. [Footnotes omitted.145We conclude that theBekinsdoctrine will signifi-cantly impair the national labor policy of facilitatingcollective bargaining, the enforcement of which is ourprimary function. First, the workers in the unit will bedenied the "right guaranteed them by Section 7 of theAct to bargain collectively through representatives oftheir own choosing," 46 which could be the onlyeffective bargaining representative available to them.Indeed, even a union which practices some unlaw-ful discrimination may be the best one available inthe opinion of the workers in the unit, who are giventhe right to decide for themselves by the Act. Even ifminority members of the unit are convinced that theunion will fairly represent them, and vote for theunion under theBekinsapproach, a bargaining ordermay still have to be denied.47 Yet, the minorityworkers might not be helped by keeping the unionout, since they will then be at the mercy of their43 424U.S 507 (1976).44 424 U.S at 521.45 211 NLRB at 147.46 SeeBekins,211 NLRB at 148,dissenting opinion.47 InMansion House,the one black member of the bargaining unit signedan authorization card. The Board thought this was significant,but the courtignored thisfact. 473 F.2d at 475. HANDY ANDYemployer who has no duty of fair representation tofulfill,who may act to the detriment ofalltheworkers, and who may also discriminateagainstminorities. In short, a union that has discriminatedactively in the past and still has a racial imbalancemay be preferable for minority workers to no unionat all. Second, employers faced with the prospect ofunionizationwill be provided and have been provid-ed under the Board'sBekinsdoctrinewith anincentive to inject charges of union racial discrimina-tion into Board certification and bargaining orderproceedings as a delaying tactic in order to avoidcollective bargaining altogether rather than to attackracialdiscrimination.Not only does theBekinsapproach impair thenational labor policy favoring collective bargaining,but it is ineffectivein implementingan antidiscrimi-nation policy. Denying certification and bargainingorders to discriminating unions may seem to be aneffective sanction as the status of bargaining repre-sentative is the source of a union's power. However,many unions have no need of Board aid to gain orkeep the position of bargaining representative. Mostunionsdo not resort to certification elections toestablish theirmajoritystatus,and many unionswhich are certified would not be harmed by losingtheir certifications. Entrenched unions, which alreadyhave well-established bargaining relationships withemployers, need no aid from the Board in maintain-ing their positions. Powerful unions, which can makeeffective use of such traditional self-help remedies asstriking and picketing to force employers to bargain,have no need for bargaining orders. These powerfuland entrenchedunions arethe ones with the leastnaturalincentive to lower racial barriers, becausethey do not have to worry about attracting votes atrepresentation elections as the weaker unions must.Thus, theBekinsremediesfail to reach those unionslikely to be the worst offenders. In addition,Bekins,by increasing the duration of representation cases,would create problems in applying Section 8(b)(7)(c)to picketing by unions whose representational eligi-bility is being litigated or has been denied by theBoard.To prevent a union found ineligible forcertification from engaging in recognitional picketingand thereby to secure the representative statusunavailable through the Board's usual representationcase processes, and to prevent the prospect of a seriesof election petitions followed by recognitional picket-ing, the Board would be under pressure to disregardthe literal language of Section 8(b)(7)(C) by makingany recognitional picketing by an ineligible union aviolation of that section.4848Bekins,211 NLRB at 147, fn. 43,dissenting opinion.49 Even in cases where the Board has held, prior to an election, that aunion was disqualified from representing employees, such finding has been453Also, under the majorityBekinsholding, a labororganizationcould be denied certification upon themerepresumption that it will fail to discharge itsresponsibility to represent employees inthisunitfairly solely because it has failed to represent employ-ees fairlyin someotherbargaining unit, rather thanon proof of such dereliction as to unit employees in arevocation proceeding. In fact, the Employer herein,in seeking to prevent the issuance of certification,relies upon discriminatory provisions in the Union'scontracts in other bargaining units with other em-ployers, contracts to which this Employer has neverbeen a party and which were found to be unlawfulsolely because they perpetuated the other employers'past discrimination. For the Board to conclude thatthere will be further unlawful conduct solely on thebasis of such evidence is directly contrary to ourlongstanding policy.Traditionally, as is true ofvirtually all court 'and administrative determinations,the Board's fmdings and remedies apply only to theparticular parties before us. .TheBekinsholding further would lead to anoma-lous situations such as that where an employerexercisesexclusive control over hiring, resulting in thetotal absence of female and black employees in theunit, yet it is argued that this situation constitutesevidence of the union's propensity to practice dis-crimination and certification of the union wouldperpetuate this condition. In these circumstances itwould be ludicrous to excuse the employer from itsbargaining obligation.In the instantcase,the Employer concedes that, ina bargaining unit comprised of 211 employees, 58 areblack and 114 are Spanish-surnamed Americans.Inasmuch as the Union won the decertificationelection by a vote of 108 to 66, simple arithmeticestablishes that a substantial percentage of theminority employees voted in favor of continuedrepresentation by the Union. This Union has repre-sented these employees and, presumably, these em-ployeeswould not have selected it again as theircollective-bargainingagenthad the Union previouslydiscriminatedagainstthem or had they considered itlikely that the Union would do so in the future.Thus, the argument raised by the Employer hereruns counter to our basic policy discussed above oflooking only at the conduct of the parties to ourproceedingsvis-a-viseach other.49 Indeed, it appearsthat the Employer's purpose is to delay the onset ofbargaining, rather than to protect the minority orfemale employees from actual discrimination by thebargaining representative.predicatedon the labor organization's conflict of interest with employees inthespec fcunitsoughtHarlem RiverConsumers Cooperative, Inc,191 NLRB314 (1971);BamburyFashions, Inc,179 NLRB 447 (1969) 454DECISIONSOF NATIONALLABOR RELATIONS BOARDQuestionsconcerning representationmust beexpeditiously resolved in order to achieve the statuto-ry objective of fostering collective bargaining andassuring stability in labor-management relations. Tothat end, Congress chose to deny the parties judicialreview of representation proceedings and to exemptsuch proceedings from the strictures of the Adminis-trative Procedure Act.50 For thesame reason,repre-sentation questions are decided in nonadversary,factfinding proceedings. The overriding importanceof allowing employees to decide as expeditiously aspossiblewhether or not they desire a bargainingrepresentative justifies elimination of these procedur-al safeguards in representation cases.This is not to say that the Board will never considersuch issues in representation proceedings. Rather, wehave and will continue to consider the impact ofunlawful discrimination where such consideration isrequired to preserve the integrity of the Board's ownprocesses. Thus, the Board has long held that it wouldnot apply its contract-bar rules so as to shieldcollective-bargaining agreements which patently dis-criminate between black and white employees fromthe challenge of otherwise appropriate election peti-tions.51In reaching this conclusion, the Boardspecifically recognized that to hold otherwise wouldbe inconsistent with the Supreme Court's condemna-tion of governmental sanctioning of racially separategroupings.52 Similarly, in order to insure fairness inBoard-conducted elections, the Board has held thatan employer's preelection propaganda which consti-tuted "a deliberate, sustained appeal to racial preju-dice . . . created conditions which made impossible areasoned choice of a bargaining representative."53The decision emphasized that "[t]he Board does notintend to tolerate as `electoral propaganda' appeals orarguments which can have no purpose except toinflame the racial feelings of voters in the election." 5450American Federationof Labor, et a! v N.LR.B.,308 U 5.401, 409-411(1940)5iPioneerBus Company,Inc,140 NLRB 54 (1962).52Brown,et a!. v.Boardof Education of Topeka, et a!,349 U.S. 294 (1954);Burton v.WilmingtonParking Authority,et al.,365 U.S. 715 (1961). Weemphasize thatPioneer Bus, supra,is not statutorily mandated Our contract-bar rules are wholly discretionary and, consequently,we need not recognizean existing collective-bargaining agreement as a bar to an election where todo so would not contribute to the stability of labor relations but would havethe reverse effect.SeeThe Pulitzer PublishingCompany (Owner andOperatorof Stations KSDandKSD-TV),203 NLRB 639 (1973).53SewellManufacturing Company,138 NLRB 66,70 (1962)54 138 NLRB at 71 See alsoGlazersWholesaleDrug Company,Inc.,209NLRB1152 (1974),in which a majority of a Board panel concluded that anemployer's comment that if the union was voted in "the blacks would takeover"could be grounds for setting an election aside,although it was not athreatof employeraction constituting a violation of Sec.8(ax 1) of the Act.Also cf.NLRB.v Staub Cleaners, Inc,357 F.2d I(C.A. 2, 1966) remanding148 NLRB278 (1964),Supplemental Decision andOrder 171 NLRB 332(1968), enfd.418 F.2d 1086(C.A 2,1%9)55 In thesd cases,however,the Board was not required to resolve factualdisputes.Rather, each instance involved evaluation ofuncontroverted factsas to possible impact on the election processIt is thus apparent that the Board has considered,and will continue to consider, in representationproceedings the possible impact of clearly existinginvidious discrimination within the unit at issue or ofappeals to prejudice directed at employees in suchunit in caseswhere an inquiry into these matters isnecessary to protect the fairness of the electionprocess.55 However, because of the essentially nonad-versary nature of representation proceedings, webelieve thatallegationsof invidious discriminationshould be considered in such proceedingsonlywhenrequired to fulfill our primary obligation of protectingemployees from interference in exercising their rightto select a bargaining representative.It is thus apparent that issues involving allegedinvidiousdiscrimination by a labor organizationshould be consideredin anadversary proceeding inwhich the accused union is accorded the full spec-trum of due process, including particularly the rightof judicial review.56This view accords with the basic premise of the Actthat a determination that a party has engaged inunlawful conduct under Section 8 may only be madein an adversary proceeding initiated by a charge andfollowed by an investigation,issuanceof a formalcomplaint, and litigation in a hearing before a dulyqualified Administrative Law Judge. Such proceed-ings are at all stagessubject to the AdministrativeProcedure Act and to review by Federal courts ofappeals.57These procedures also accord with thebasic procedures required under Title VII, i.e., filingof a charge followed by investigation and, whererequired, a full court hearing on the merits.Indeed, as Professor Meltzer observed with respectto theBekinsdoctrine:In addition, the dissenters' approach wouldavoid the suspension of important rights on thebasis of allegations, and thereby would serve the56We agree with our concurring colleague that all fair representationclaims must be adjudicated under Sec. 8(b) of the Act and not as a defense toan 8(a)(5) proceeding or in a representation proceeding.57Our dissenting colleague disputes our view that under theBekinsapproach a union which has been refused certification has very, littleopportunity to obtain judicial review of such action. He citesMiamiNewspaper Printing Pressmen's Union Local46 vMcCulloch,322 F.2d 993(C.A.D.C., 1963), for the proposition that such review is available for cases inwhich "the Boardacts 'in excessof its delegated powers and contrary to aspecificprohibition in the Act,' and when such action causes the 'de-pnv[ation ] . . . of a "right" assured ... by Congress.' " 322 F.2d at 994Assuming that such review is available whenever application of theBekinsdoctrine requires the withholding of a certification, it would be available onlyif,as we believe, that doctrine caused the Board to act "in excess of itsdelegated powers and contrary to a specific prohibition in the Act." Suchreviewwould not be available as to the factual finding that the unionengaged in the disqualifying discrimination. Quite naturally, given ourdisagreement with our colleague as to the merits of theBekinsdoctrine, wedo not see how the availability of such limited review can be counted as anargument in favor ofBekins.Rather, we believe his observation and the casehe cited in support helps to show the essential correctness of our views in thematter HANDY ANDYvalues of the NLRA, Title VII and our legalsystem generally. Indeed, it is one of the severalironies ofBekinsthat the Board will suspend animportant right on the basis of allegations of TitleVII violations, while a party charged under thattitlesuffersno legal disability until there is ajudicial finding upholding the charge.58We conclude that our statutory function of elimi-nating invidious discrimination by labor organiza-tions is best served by scrutinizing their activitieswhen they are subject to our adversary proceduresand remedial orders. Indeed, the Board has longutilized unfair labor practice procedures to considerallegationsof invidious discrimination by labororganizations and employers which interferes withSection 7 rights.We have done so with respect tounions by policing their conductvis-a-visthe employ-ees inunits they represent through our power toremedy a labor organization's breach of its duty offair representation. This doctrine was first enunciatedby the Board inMiranda Fuel Company, Inc.:59Section 7 thus gives employees the right to be freefrom unfair or irrelevant or invidious treatment bytheir exclusive bargaining agent in matters affect-ing their employment. This right of employees is astatutory limitation on statutory bargaining repre-sentatives,andwe conclude that Section8(b)(1)(A) of the Act accordingly prohibits labororganizations, when acting in a statutory represen-tative capacity, from taking action against anyemployee upon considerations or classificationswhich are irrelevant, invidious, or unfair. [Foot-note omitted.]60This doctrine of the duty of fair representation wasderived from the Supreme Court's decision in threecompanioncases:Steele v. Louisville & NashvilleRailroad Co.;61Tunstall v. Brotherhood of LocomotiveFiremen & Enginemen;62 andWallace Corporation v.N.L.R.B.63InSteeleandTunstall,both of whichinvolved racial discrimination by a union which wasstatutory representative under the Railway LaborAct, the Court concluded that such a representative56 SeeMeltzer, supraatp24.59 140 NLRB 181 (1962).60 140 NLRB at 185.61 323 U S 192 (1944).62 323 U.S. 210 (1944).63 323 U.S. 248 (1944).64 323 US. at 204 Our dissenting colleague states that "[i InSteele v.Louisville & Nashville Railroad Cothe Supreme Court made clear thattheConstitution prohibited a labor organization, which was granted astatutory right to bargain exclusively for employees,from engaging ininvidious discrimination in their representation."What the Supreme Courtheld in that case was that the Railway Labor Act imposed such a duty uponthe statutory representative(at 202)Of course Justice Murphy, in hisconcurrence,expressed the view that such a duty was constitutionallymandated(at 209)455"cannot rightly refuse to perform the duty, which isinseparable from the power of representation con-ferred upon it, to represent the entire membership ofthe craft." 64 InWallace,which did not involve racediscrimination, the Court held that the same duty offair representation was required of bargaining repre-sentatives selected under the National Labor Rela-tions Act.The duty of fair representation has become thetouchstone of the Board's concern with invidiousdiscrimination by unions. For example, it is wellestablished that a labor organization's rejection of anemployee's grievance solely because of his or her racebreaches the duty of fair representation and violatesSection 8(b)(1)(A), 8(b)(2), and 8(b)(3) of the Act 65Similarly,we have held that a union's refusal toprocess grievances filed to protest an employer'ssegregated plant facilities constitutes a violation ofSection 8(b)(1)(A) 66InGalveston Maritime Association, Inc.,67the Boardheld, again relying on the duty of fair representation,that a union's maintenance of a collective-bargainingagreement which allocated work on the basis of raceviolated Section 8(b)(1)(A), 8(b)(2), and 8(b)(3) of theAct. The Board premised the 8(b)(2) violation on itsconclusion that the establishment, maintenance, andenforcement of discriminatory work quotas based onirrelevant, invidious, and unfair considerations ofrace and union membership discriminated againstemployees in violation of Section 8(a)(3) of the Actand that, by causing an employer to so discriminate, aunion violates Section 8(b)(2). In holding that thework allocation violated Section 8(b)(3), the Boardconcluded that "a labor organization's duty tobargain collectively includes the duty to representfairly," 68on grounds that collective-bargainingagreements which discriminate invidiously are notlawful under the Act and therefore do not meet thegood-faith requirements of Section 8(d).The duty of fair representation is not limited topresent discrimination, but is also breached by unionpolicies which perpetuate past discrimination. Thus,inHouston Maritime Association,69the union had apolicy prior to September 1963 of refusing to accept65Independent Metal Workers Union, Local No. 1(Hughes Tool Company),147 NLRB 1573 (1964).66 Local Union No. 12, United Rubber, Cork,Linoleum& Plastic Workersof America AFL-CIO (The BusinessLeague of Gadsden),150 NLRB 312(1964), enfd 368 F.2d 12 (C.A. 5, 1966). The Board specifically noted that theunion's refusal to process the grievances was , based on itsbelief thatdiscriminatory job conditions shouldcontinueand therefore held that therefusal to process a grievance on that groundviolated the duty of fairrepresentation.87Local1367,International Longshoremen's Association,AFL-CIO, et al.(GalvestonMaritime Association,Inc.),148NLRB 897 (1964),MemberFanning concurring.66 148 NLRB at 899.69Houston Maritime Association,Inc, and Its Member Companies,168NLRB 615 (1967). 456DECISIONSOF NATIONALLABOR RELATIONS BOARDblack applicants for membership. In the latter part ofthat month, the union adopted a policy of closing itsregister of applicants and refusing to accept anyfurther applications regardless of the applicant's race.In addition to finding that the union's new policyviolated Section 8(b)(1)(A) and Section 8(b)(2) of theAct as an attempt to perpetuate past discrimination,the Board found that the employers who had partici-pated in the pattern of unlawful conduct had therebyviolated Section 8(a)(1) and (3).While these cases clearly illustrate that we provide aremedy for breach of the duty of fair representation,thereby protecting employees from invidious discrim-inationby their bargaining representative, otherremedies for a union's unlawful discrimination arealso available. For example, we have held that aunion commits unfair labor practices by attemptingto force an employer to continue discriminatorypractices even though no breach of the duty of fairrepresentation is involved.70 Additionally, the Boardhas, in appropriate cases, revoked the certification ofunions which engage in unlawful invidious discrimi-nation.71As the foregoing discussion indicates, the Board haslong recognized its obligation to consider issuesconcerning discrimination on the basis of race, sex,national origin, or other unlawful, invidious, orirrelevant reasons when they are raised in an appro-priate context, and we shall continue to do so.72However, on the basis of all the foregoing, althoughwe neither approve nor condone discriminatorypractices on the part of unions, we hereby overruleBekinsas we conclude that the holding of that case isneither mandated by the Constitution nor by the Actand is destructive of the policies embodied in Section9(c) of the Act. We further conclude that issues suchas those raised by the Employer herein are bestconsidered in the context of appropriate unfair laborpractice proceedings.We do so on the basis of theparamount importance of avoidance of delay inrepresentation cases, the procedural safeguards af-forded in unfair labor practice proceedings which arenot available in representation proceedings, thesomewhat different purposes served by Section 8 and70Local UnionNo 2, of theUnited Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry of the UnitedStates andCanada,AFL-CIO (Astrove Plumbing and HeatingCorp.),152 NLRB 1093(1%5), wherein the Board held that a union violated Sec. 8(bX2) and8(bxlXA) of theAct byengaging in a walkout in order to protest anemployer's attempt to remedy its past discrimination.71 Independent Metal Workers Union, Local No I (Hughes Tool Company),supra72Member Fanning notes the dissent'sobservation in fn.76 that"Member Fanning has not yet acceptedMiranda."Thisissuperficiallycorrect.He does not,for the reasons explained inGeneral Truck Drivers,Chauffeurs and Helpers Union,Local No.692,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and HelpersofAmerica (GreatWesternUnrfreightSystem),209 NLRB 446(1974). But,as he carefully explained inhis concurring opinion in that decision,that does not mean that he-anySection 9 of the Act, and the fact that effectiveprocedures alreadyexistfor litigation of the type ofdiscrimination alleged by the Employer herein.We therefore overrule the Employer's objection andshall certify the Union as the representative of theemployees in the unit found appropriate above.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have beencastfor International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America,General Drivers & Helpers LocalUnion No. 657, and that, pursuant to Section 9(a) ofthe National LaborRelationsAct, as amended, thesaid labororganizationis the exclusive representativeof all the employees in the following appropriate unitfound appropriate herein for the purposes of collec-tivebargaining in respect to rates of pay, wages,hours of employment, or other conditions of employ-ment:All warehouse employees, dock workers, truckdriv-ers,sanitation drivers and helpers, shipping andreceiving clerks,warehouse clerical employees,garage mechanics, fork lift and pallet jack mainte-nance employees and custodial employees em-ployed at the Employer's grocery warehouse,produce warehouse, Harry Tappan InstitutionalWarehouse and meat products warehouse locatedinBexar County, Texas, excluding all otheremployees including all maintenance and con-struction shop employees, poultry processingplant employees, bakery employees, office clericalemployees, guards, watchmen and supervisors asdefined in the Act.MEMBER WALTHER,concurring:I agree with my colleagues in the majority that theEmployer's objection should be overruled. I agreealso with their rationale for doing so to the extent thatit is consistent with the views expressed below.With respect to allegations pertaining to a union'sbreach of its duty of fair representation, not only do Iagree with my colleagues that such claims "shouldmore than the Board majority-sanctions or condones union misconducttowards employees. He has found violationsof Sec.8(b)(IXA) in themaintenance of segregated locals,LocalNo. 106,GlassBottle BlowersAssociation,AFL-CIO(Owens-Illinois,Inc.,)210 NLRB 943 (1974),enfd.520 F.2d 693 (C.A. 6, 1975);and of Sec. 8(b)(1)(A) and 8(bX2) in a union'scoercive advocation and enforcementof raciallydiscriminatory hiringpolicies,International Brotherhoodof Painters and Allied Trades, Local Union1066, AFL-CIO (W. J. Siebenoller, Jr., Paint Company),205 NLRB 651(1973). He has, moreover,found breachesof the duty of fair representationto be violations of Sec.8(bXIXA),Truck Drivers, Oil Drivers and FillingStation andPlatformWorkers Local No.705, InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemenand Helpers of America (AssociatedTransport,Inc.),209 NLRB292 (1974);Local 485,InternationalUnion ofElectrical,Radio & MachineWorkers, AFL-CIO(AutomotivePlating Corp.),170NLRB 1234(1968). HANDY ANDYbe" considered in an adversary proceeding, I thinkthat theymust beconsidered in such a proceeding.Assuming, as I do, that a proper accommodationbetween this Board and other governmental agencies(e.g.,EEOC) requires us to confine our examinationto actual discrimination in the particular unit underconsideration, fair representation claims are prema-ture in both representation and 8(a)(5) certification-testproceedings-for in neither situation has theunion yet been afforded an opportunity to representthe unit employees at all, fairly or unfairly. Suchclaims would, of necessity, have to relate to potentialbreaches of the duty of fair representation basedupon conduct at other locations, an area of inquiry Iwould not entertain in any Board proceeding. Forthis reason, and for all of the due process safeguardsattendant to our unfair labor practice proceedingsmentioned by my colleagues, I conclude that all fairrepresentation claimsmust be adjudicated underSection 8(b) of the Act.My colleagues in the majority note that "we haveand will continue to consider [in a representationproceeding] the impact of unlawful discriminationwhere such consideration is required to preserve theintegrityof the Board's own processes." To theinstances which they cite, I would add yet another:instances in which it can be established throughreference to a petitioner's constitution, bylaws, orother written statement of policy, that the petition-er-not an affiliated organization or sister local-restricts access to membership on the basis of race,alienage, national origin, or sex. Should such discrim-ination be found, I would disqualify the petitionerfrom access to our election machinery until it canestablish that the offensive practices have beeneliminated.The proviso to Section 8(b)(1)(A), of course,prohibits litigation of membership discriminationclaims in an unfair labor practice proceeding. I donot think, however, that the Board should ignore suchblatant discrimination. Irrespective of whether we areconstitutionally obligated to do so, I would, as amatter of discretion, deny a union which discrimi-nates in this fashion access to our election machinery.In such instances, the discriminatory conduct is open,documented, and pervasive. The step which I recom-mend it seems to me is, in the words of the majority,"required to preserve the integrity of the Board's ownprocesses." 73In the instant case, the Employer alleged discrimi-nation both in the form of exclusionary membershippoliciesand unfair representation. The evidencewhich was submitted, however, all related to mattersfallingwithin the realm of fair representation. No73 Since theinquirywould determine the union's qualification to use ourelection procedures,appropriate membership discrimination claims would457evidence was offered in support of the restrictivemembership claim. In these circumstances, I agreewithmy colleagues that the Employer's objectionshould be overruled.MEMBER JENKINS,dissenting:On June 7, 1974, the Board inBekinsMoving &Storage Co. of Florida, Inc.,211 NLRB 138 (1974),held that the due process clause of the fifth amend-ment precludes its certification as the exclusiverepresentative of unit employees of a labor organiza-tion which engages in invidious discrimination andthat a precertification inquiry as to a labor organiza-tion's representation of employees on a nondiscrimi-natory basis is constitutionally required if the issue istimely raised. Two members of the Board dissentedfrom this decision for the reason, among others, thatany constitutional obligation of fair representationcould be enforced after certification and that to delaycertification for an inquiry into the labor organiza-tion's capacity for nondiscriminatory representationwould provide "a procedure by which employersopposed to dealing with their employees collectivelycan delay and forestall the establishment of thecollective-bargaining relationship." 211NLRB at148.Experience of more than 2-1/2 years with theBekinsdecision has provided no evidence of thedelays which the dissenting members envisaged andwhich constituted a principal basis for their dissent.In the intervening years, however, the membership ofthe Board has changed and today a new majorityholds that the due process clause of the fifth amend-ment does not preclude the Board from certifying asthe statutory bargaining agent created by the Nation-alLabor Relations Act a union which engages indiscriminatory representation, that the statute re-quires the certification of such a union if it issuccessful in an election, and that for policy reasons,as well as the statutory mandate, charges of discrimi-natory representation "are best considered in thecontext of appropriate unfair labor practice proceed-ings."Accordingly, it overrules theBekinsdecisionand forecloses any precertification inquiry into aunion's discriminatory representation in the bargain-ing unit inissue.The Board majority inBekins,ofwhich I was a member, found that such certification"would appear to be sanctioning, and indeed further-ing, the continued practice of such discrimination,thereby running afoul of the due process clause of thefifth amendment." 211 at 139. Nothing has occurredsince that decision to undermine the validity of thishave tobe entertained at the outsetof therepresentationprocedure, prior tothe direction of an election. 458DECISIONSOF NATIONALLABOR RELATIONS BOARDconclusion. I therefore vigorously disagree withtoday's contrary holding of my colleagues.74Inmy colleagues' view the language of Section9(c)(1) requires the Board to certify a union eventhough its governing instruments(constitution, char-ter, bylaws, etc.) exclude from its membership blackor female employees in the unit or permit black orfemale employees in the unit to become membersonly of a segregated local.75 As a result of the Board'scertification, the employer is required to bargain withtheUnion as the exclusive representative of allemployees in the unit, minority employees who votedagainst the union can have no other representation,the Union's status as exclusive bargaining representa-tive cannot be challenged for a year, and there is apresumption that its status as exclusive bargainingrepresentative continues after a year.My colleaguesacknowledge "that certification of a labor organiza-tion confers substantial benefits" but neverthelessassert that these benefits which flow directly from theBoard's certification do not support a discriminatingunionin itsinvidious discrimination. They do not,and cannot,explain how assistance to the union inthe exclusive representation of unit employees doesnot amount to assistance in the union's discrimina-tion when that representation is conducted in accor-dance with the union's discriminatory practices. It isno answer that at some uncertain future date, afterthe union with Board assistance has carried out itsdiscriminatory practices, unfair labor practice pro-ceedingsmay be instituted which will bring theseactivities to a halt. The fact of the matter is that untilthat day comes, if it ever does come, the Board hasfostered invidious discrimination by the statutoryagent.The decisions of the Supreme Court leave no roomfor such Government-supported discrimination. InSteele v. Louisville & Nashville Railroad Co.,323 U.S.192 (1944), the Supreme Court made clear that theConstitution prohibited a labor organization, whichwas granted a statutory right to bargain exclusivelyfor employees, from engaging in invidious discrimi-nation in their representation. The decisions of theSupreme Court have repeatedly invalidated actiontaken by Federalor state agencieswhich have theeffect of furthering, supporting, or assisting discrimi-nation inany form.See, e.g.,Bolling v.Sharpe, 347U.S. 498 (1954);Shelley v.Kraemer,334 U.S. I74 In earlier decisions the Board has held,on constitutional grounds, thatdiscriminatory practices by a union required the denial of representationprivilegesIndependentMetalWorkersUnion,Local No. I (Hughes ToolCompany),147 NLRB1573 (1964);Pioneer Bus Company, Inc,140 NLRB 54(1962).45 1 do not mean to suggest that the present case involves this situation,but the effect of themajority's decision is to require certification of such aunion by precluding any precertification inquiry into a union's discriminato-ry practices.In the present case,the objection to certification included the(1948);Burtonv.Wilmington Parking Authority,365U.S. 715 (1961). Sincethe Board's certification grantsa discriminating union the right of exclusive represen-tation, together with various concomitant advantag-es, it seemsthat my colleagues close their eyes to thefactswhen theyassertthat certification does notassist adiscriminating union in its discriminatorypractices. As the Court stated inN. L. R.B. v. MansionHouse Center Management Corporation,473 F.2d 471,477 (C.A. 8, 1973), "Federal complicity throughrecognition of a discriminating union serves not onlyto condone the discrimination, but in effect legiti-mizes and perpetuates such invidious practices. Cer-tainly such a degree of federal participation in themaintenanceof racially discriminatory practicesviolates basic constitutional tenets."In anattempt torationalizetheir conclusion thatthe due process clause of the fifth amendment doesnot prohibit the Board's certification of a discriminat-ing union, my colleagues assert that the view of themajority inBekinsthat certification of a discriminat-ing unionviolates constitutional restrictions miscon-strued the Supreme Court delineation of the scope ofprohibitedstateaction. After reviewing a number ofcases inwhich the Supreme Court held state actioninvolvedwith invidious discrimination exceededconstitutional bounds, my colleagues state that suchan involvement is found in circumstances, amongothers,where the Government authorized privatediscrimination or fostered and encouraged privatediscrimination. They conclude, however, that certifi-cation of a discriminating union does not sufficientlyinvolve the Board in the union's invidiously discrimi-natory practices to render its action unconstitutionalbecause "a certification is neither more nor less thanan acknowledgment that a majority of the employ-ees inan appropriate bargaining unit have selectedthe union as their exclusive bargaining representa-tive" and does not authorize the union to engage indiscrimination.This evaluation of the Board's involvement in theunion's discriminatory practices is a patent under-statementof the significant effects of certification. Bycertification the union becomes the statutory bargain-ing agentwith statutory rights. Improper interferencewith the selection of the bargaining representative isthe violation of "public, not private, rights."VirginiaElectric & Power Co. v. N.L.R.B.,319 U.S. 533, 543claim that the union excluded"persons from membershipon the basis ofrace,ahenage or national origin." Local 657, which wasthe subject of theEmployer's certification objection in this case,has been found accountablefor discriminatory practices in establishing seniority rosters in its collective-bargaining agreements with three other employers engaged in similarbusiness in this same area.Rodriguezv.East Texas Motor Freight,supra;Herrera vYellow Freight System,Inc., supra, Resendis v.Lee Way MotorFreight,Inc, supra. HANDY ANDY(1943). The usual form of certification of representa-tiveprovides that the "labor organization is theexclusive representative of all the employees in the.appropriate unit for the purposes of collectivebargaining in respect to rates of pay, wages, hours ofemployment, or other conditions of employment."The invidious discrimination of a discriminatingunion is practiced in the very areas to which thecertification as representative relates. As previouslynoted, certification of a union confers the exclusiveright to represent all employees in the bargainingunit, the right to be free from challenge for a year,and a presumption that its majority status continuesafter a year. Without the Board's certification a labororganization does not enjoy the rights of a statutorybargaining agent. Obviously, a union's status as thestatutory bargaining agent enhances its position withrespect to both the employer and the unit employees.By certifying a union which excludes blacks orwomen from membership or segregates them in aseparate local, the Board directs the employer tobargain exclusively with this discriminating union asrepresentative of the excluded or segregated blacks orwomen. Minorities do not have a protected right,separate from the certified representative, to engagein concerted activities to protest discrimination bytheir employer.Emporium Capwell Co. v.WesternAddition Community Organization,420 U.S. 50 (1975).Certification is thus an integral part of the representa-tion function in which the union practices discrimina-tion and is patently direct participation and assis-tance by a Government agency, contrary to constitu-tional strictures, in the union's discriminatory repre-sentation.Accordingly, "[w]here a governmentalagency recognizes such a union to be the bargainingrepresentative it significantly becomes a willingparticipant in the union's discriminatory practices."Mansion House, supra,473 F.2d at 473. The Board'sconferring the status of statutory bargaining agentupon a union which engages in invidious discrimina-tion clearly fosters and supports the union's discrimi-natory practices and this constitutes the Board'sinvolvement in them under the standards which mycolleagues acknowledge but contend are not applica-ble here. As the Supreme Court stated inBurton v.Wilmington Parking Authority, supra,where the stateauthority merely leased space in a public building toa private restaurant which denied service to blacks,there existed "that degree of state participation andinvolvement in discriminatory action which it was thedesign of the Fourteenth Amendment to condemn."76 InSteelev.Louisville&Nashville RailroadCo.,323 U.S. at 198, theSupremeCourtheld that if a statute confers on a statutory bargainingrepresentative the right to discriminate against members of the bargainingunit..constitutionalquestionsanse.For the representative is clothed459The Board's decisions holding breach of the duty offair representation to be an unfair labor practice, withwhich I of course fully agree, are no substitute for thedisqualification of a discriminating union in a repre-sentation proceeding. The fifth amendment does notpermit a Government agency to provide the instru-ment for practicing discrimination merely because atsome uncertain future date the Board may have anopportunity to terminate this discrimination in unfairlabor practice proceedings set in motion by thecharges of private parties if the General Counseldecides to file a complaint. The Board cannot initiateunfair labor practice proceedings.Moreover, for avariety of reasons, such proceedings may never beinstituted notwithstanding the discriminatory exclu-sion of minorities from the union or from employ-ment in the certified unit.The effect of a union's exclusion of blacks orwomen from membership or their segregation inseparate locals may discourage them from seeking orretaining employment with an employer who iscompelled by the Board's certification to bargainexclusively with the discriminating union. An em-ployer confronted with a certification may find itexpedient to enter into a collective-bargaining agree-ment with a union which excludes blacks or womenfrom employment. In these situations, the possibilityof invidious discrimination being raised as an unfairlaborpractice isminimized or eliminated. Thecertification of the Board thus serves as an instrumentfor the perpetuation of invidious discriminatorypractices. It is clear to me, therefore, that the dueprocess clause of the fifth amendment requires thatcertification be denied whenever the evidence estab-lishes that the labor organization's representation inthe unit for which it requests certification will beinfected with invidious discrimination.My colleagues contend that certification of a unionsuccessful in an election is mandatory under the Actand that an administrative agency cannot pass uponthe constitutionality of a statute whose obligation it isthe agency's to administer. This argument is com-pletely devoid of merit.76 Certainly an agency is notholding a statute unconstitutional when it decides toadminister it in a constitutional manner. Directcommands in a statute are impliedly made subject toconstitutionallimitations.My colleagues would meetthe problem of eliminating invidious discriminationby labor organizations through its power in unfairlabor practice proceedings to remedy the union'sbreach of its duty of fair representation. But thewithpower not unlike that of a legislaturewhich is subject toconstitutional limitations on itspower to deny,restrict,destroy ordiscriminate against the rights of thosefor whomit legislatesand whichis also under an affirmative constitutionalduty equally to protect thoserights 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Act nowhere expresslyimposes on the statutory bargaining agent a duty offair representation. This doctrine, first enunciated bythe Board inMiranda Fuel Company, Inc.,140 NLRB181 (1962), as mycolleaguesacknowledge,77 wasderived from the Supreme Court's decisions inSteelev.Louisville & Nashville Railroad Co.,323 U.S. 192(1944);Tunstall v. Brotherhood of Locomotive Firemen& Enginemen,323U.S. 210 (1944); andWallaceCorporation v. N.L.R.B.,323 U.S. 248 (1944). In thesecasesthe Supreme Court held that a statutory duty offair representation by the exclusive bargaining repre-sentative must be implied for constitutional reasons.Thus, in attacking the problem of invidious discrimi-nation by reading into the statute a duty of fairrepresentation, my colleagues rely noless onconstitu-tional requirements than they would if they heldnondiscrimination to be a condition to certification.Similarly, inPioneer Bus Company, Inc.,140 NLRB54 (1962), the Board took account of constitutionalrequirements in denying the benefits of its contract-bar doctrine to a discriminating union. And inIndependentMetalWorkersUnion,LocalNo. 1(Hughes Tool Company),147 NLRB 1573 (1964), theBoard relied on constitutional doctrine for its holdingthat racial segregation in membership by a statutorybargaining representative cannot be countenanced bya Federal agency.Miranda, Pioneer Bus,andHughesToolare relied on approvingly by my colleagues. It isclear that the Board is required to interpret and applythe Act in a manner which will avoid offense to theConstitution and that in doing so it is not adjudicat-ing the constitutionality of congressional enactments.My colleagues' decision does further violence toconstitutional doctrine in its suggestion that a dis-criminating union which wins an election should becertified because it may be preferred by minorityemployees as better than no union at all. Themajority does not indicate how the minority employ-ees' preference in this respect would be ascertained.Moreover, as to a discriminating union's beingpreferable to none at all, it might just as readily beclaimed that segregated school systems should havebeen upheld because they were better than none at alland a state might refuse to support a desegregatedsystem. The effect of my colleagues' position is thatthe Board can properlyassistin the perpetuation ofdiscriminatory representation because such represen-tationmight be preferred to no representation. Noauthority is cited for this bizarre suggestion and I amcertain none can be found.The constitutional impediment to certification of adiscriminatingunion forecloses consideration ofpolicy reasons for adopting a procedure which grantscertification and postpones determination of disqual-ifying discrimination to a later date. But even if therewere no such impediment, I find to be singularlylacking in substance the reasons advanced by mycolleagues for postponing until after certification thedetermination of invidious discrimination questions.The principal concerns of my colleagues appear to bethat employers will seize upon the opportunity toraisequestions of discrimination as a device fordelaying certification and collective bargaining, thattheywillpresent evidence of discrimination of acharacter that does not establish that the particularlocal involved will engage in discrimination in theunit for which certification is sought, and that in thecertification stage there is no opportunity for anadversary hearing which will permit the question ofdiscrimination to be determined properly.In attempted support of their argument that em-ployers will use objections to certification based ondiscrimination as a tool for delaying or avoidingcollective bargaining, my colleagues cite as illustra-tions cases in which the evidence of a labor organiza-tion's discriminatory conduct fell far short of estab-lishing that it would engage in discrimination in theunit for which certification was currently beingsought. If there is a propensity of employers to submitinadequate evidence of discrimination in support ofan objection to certification, this is hardly relevant tothe question whether certification should be deniedwhen conclusive evidence of such discrimination ispresented. I agree with my colleagues that disqualify-ing evidence of discrimination must relate to theunion's future course of conduct in the unit involvedin the representation proceeding and must do morethan provide a basis for speculation as to the union'sconduct as the certified bargaining representative.My colleagues apparently assume that it is impossibleto prove disqualifying discrimination before certifica-tion. But certainly where a union's governing instru-ments require it to exclude minorities from member-ship or segregate them in separate locals in the unitfor which certification is sought, there is irrebuttableevidence of invidious discrimination.What lesserevidence will satisfy the Board is a matter for case-by-case determination. To hold, as my colleagues do,that because some evidence will be insufficient noevidence will be permitted, is a perversion of theadministrative process.Nor can it be persuasivelymaintained that the mere opportunity to presentinadequate evidence of discrimination will undulydelay the bargaining process. The more than 2-1/2years' experience with theBekinsdecision has shownthat our Regional Offices and the Board itself havebeen able to deal expeditiously with spurious objec-77MemberFanning hasnotyetacceptedMiranda. HANDY ANDY461tions to certification based on alleged discrimination,and that no undue delays have occurred.See, e.g.,Grants Furniture Plaza, Inc. of West Palm Beach, Fla.,213 NLRB 410 (1974).78My colleagues further claim that determination ofan invidious discrimination objection should be madein anadversary proceeding which is not availableduring the representation stage of a case. This isclearly in error. If a genuine issue of discrimination ispresentedas anobjection to certification after anelection, the procedure contemplated byBekinswould be to designate a Hearing Officer to conduct ahearing on the question of discrimination and anyother objections to the election which involvedgenuine issuesof fact. At this hearing all interestedpartieswould have an opportunity to present evi-dence, cross-examine witnesses, submit briefs, and, ifdesired, to participate in oral argument. After theHearing Officer files his report and recommenda-tions, the parties may file exceptions and briefs withthe Board after consideration of which the Board willrender its decision. If certification is granted, theemployer may obtain judicial review in a court ofappeals after the summary judgment finding of an8(a)(5) violation based upon its refusal to bargain.May Department Stores Co. d/b/a Famous-Barr Co. v.N.L.R.B.,326U.S. 376 (1945). If certification isdenied, a union may obtain judicial review by meansof an independent action in a United States DistrictCourt.Miami Newspaper Printing Pressmen's UnionLocal 46 v. McCulloch,322 F.2d 993 (C.A.D.C.,1963). These opportunities for hearing and review areobviously adversary in character (seeMiami Newspa-percase,supraat 998) and meet all the requirementsof due process.To conclude, theBekinsdecision properly holdsthat certification of a discriminating union supportsand involves a Government agency in the discrimina-tion in violation of the due process clause of the fifthamendment. Policy arguments are, accordingly, irrel-evant but, in any event, those advanced by mycolleagues are entirely speculative and not supportedby experience under the Act. I therefore consider theoverruling ofBekinsto constitute clear legal error.78 InGrants,the Board adopted the Regional Director's recommendationmembership without evidence of who controlled hiring practices andthat the employer's objection to certification on the ground that the unionevidence that a complaint had been filed by the Department of Justicewas guilty of discriminatory practices be overruled without a hearing.Thealleging discrimination were not sufficient to warrant a hearing and certifiedBoard held that statistical evidence of the composition of the union'sthe union.